Citation Nr: 0928870	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  08-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran had active duty from April 1967 to April 1969.  
He died in February 2007.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision of the 
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas.


FINDINGS OF FACT

1.  The Veteran died in February 2007.  The death certificate 
lists the immediate cause of his death as metabolic acidosis, 
due to overwhelming sepsis, due to acute lymphoblastic 
leukemia.  At the time of his death, service connection was 
in effect for multiple scars on the posterior aspect of both 
buttocks, thighs and legs, evaluated as 10 percent disabling.

2.  Metabolic acidosis, overwhelming sepsis, and acute 
lymphoblastic leukemia were not shown during active service 
or for many years afterward; nor is acute lymphoblastic 
leukemia among the presumptive medical conditions related to 
herbicide exposure, and there is no link between this 
condition and exposure to herbicides during service. 


CONCLUSION OF LAW

Service connection for the Veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection is warranted 
for the cause of the Veteran's death.  Specifically, she 
asserts that the Veteran's exposure to Agent Orange in 
Vietnam during service led to the Veteran's eventual 
development of acute lymphoblastic leukemia, which was the 
cause of his death.

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

The Veteran's certificate of death indicates that he died in 
February 2007.  The death certificate lists the cause of his 
death as metabolic acidosis, due to overwhelming sepsis, due 
to acute lymphoblastic leukemia.  No other significant 
conditions were listed as contributing to death, providing 
some limited evidence against this claim as no reference is 
made to service.

At the time of his death, service connection was in effect 
for multiple scars of the posterior aspect of both buttocks, 
thighs and legs at 10 percent disabling, providing more 
limited evidence against this claim as the Veteran was not 
service connected for leukemia. 

The Veteran's service treatment records do not show that he 
was ever diagnosed with any cancers or other problems of the 
blood or bone marrow.  The Board finds that the service 
treatment records provide more limited evidence against this 
claim.

The post-service medical evidence consists of numerous 
private treatment reports, dated between February 1978 and 
February 2007.  In December 2006, the Veteran was diagnosed 
with acute lymphoblastic leukemia.  None of the treatment 
records mention his military service or exposure to Agent 
Orange or other herbicides used in Vietnam.  

The appellant submitted a brief statement from Dr. "A." of 
Ozark Cancer Clinic in May 2007, in which the doctor stated 
that the Veteran had reported serving in Vietnam and being 
exposed to Agent Orange.

The Board finds that the post-service treatment records also 
provide evidence against this claim, failing to show or 
indicate that the Veteran's health care providers during the 
veteran's lifetime believed that there was a connection 
between his death and service and indicating a problem that 
began years after service. 

The Veteran was not treated for acute lymphoblastic leukemia 
during service, and the earliest medical evidence of acute 
lymphoblastic leukemia is in 2006.  This is approximately 37 
years after separation from service.  Therefore, even if 
relevant medical treatment were shown during service, this 
lengthy period without treatment is evidence that there was 
not a continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence showing or 
indicating that the Veteran's acute lymphoblastic leukemia 
was related to his service.  Finally, there is no evidence of 
any form of leukemia that was manifest to a compensable 
degree within one year of separation from service to warrant 
service connection under 38 C.F.R.  §§ 3.307, 3.309.  The 
Board finds that the evidence is probative against a direct 
service connection for the cause of death.

It is important for the appellant to understand that because 
the Veteran served in Vietnam, it is presumed that he was 
exposed to Agent Orange.  Therefore, service connection may 
be presumed for certain diseases associated with exposure to 
certain herbicide agents.  38 C.F.R. § 3.307(a)(6).  The 
regulations contain a specific list of 11 medical conditions 
that are presumed to be related to exposure to Agent Orange.  
However, acute lymphoblastic leukemia is not among this list 
of eleven conditions.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

The appellant has argued that other diseases may also be 
related to Agent Orange exposure, including acute 
lymphoblastic leukemia.  Indeed, research has shown that a 
number of diseases may have a causal connection to Agent 
Orange or other herbicide exposure.  

In this argument, the appellant has a valid stance.  However, 
the law currently recognizes only 11 diseases for presumptive 
service connection due to exposure to herbicides, as they 
have been shown to have such a probability of causal 
connection.  Further research and recommendations to the VA 
may well change the regulations in the future, but 
unfortunately, acute lymphoblastic leukemia is not among the 
list at this time and there is absolutely no indication of a 
connection between the Veteran's service and this disability, 
in this case. 

In this case, the Board must find that the service record and 
post-service record provide evidence against this claim, 
outweighing her lay statements.  

The appellant has cited a March 2002 Board decision which 
granted service connection for the cause of death of another 
Veteran, who also died from acute lymphoblastic leukemia.  
However, the Board notes that the March 2002 claim before the 
Board included a clear statement of medical causation 
relating the death of that Veteran to his exposure to Agent 
Orange.  Such a medical statement connecting the cause of 
death to service has not been submitted in support of the 
claim at issue, and all evidence in this case indicates no 
such connection. 

The Board must find that the preponderance of the evidence is 
against the claim that the Veteran's cause of death 
(metabolic acidosis, due to overwhelming sepsis, due to acute 
lymphoblastic leukemia) was related to his service.  
Accordingly, the claim must be denied.

The Board has considered the appellant's written statements, 
internet articles, and testimony before the Board, submitted 
in support of the argument that the Veteran's cause of death 
should be service connected.  However, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection".  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Acute lymphoblastic leukemia is not capable of lay diagnosis, 
and lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to medical 
causation.  The Board has therefore determined that the 
appellant's statements and testimony are outweighed by the 
service treatment records (which do not show that he had 
leukemia during service), and the post-service medical 
evidence (indicating acute lymphoblastic leukemia that began 
many years after service, and not containing evidence 
associating the cause of death with service), and that this 
evidence shows that service connection is not warranted for 
the Veteran's cause of death.

The Board notes that the law and the regulations are explicit 
as to which diseases may be presumed to be related to 
herbicide exposure.  The Board by no means wishes to minimize 
the appellant's loss, nor the service that the Veteran 
provided in a time of war.  However, as discussed above, the 
law and facts of this case are dispositive in this matter.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).

Duty to notify and assist

Upon addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in March 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board has decided upon the merits of the appellant's appeal.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an 
opinion/examination and/or opinion is not necessary to decide 
the claim.  See 38 C.F.R.  § 3.159 (c)(4).  As service and 
post-service medical records provide no basis to grant this 
claim, and provide evidence against the claim, the Board 
finds no basis for a VA opinion/examination to be obtained.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there 
must be some evidence of a causal connection between the 
alleged disability and the veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant 
to 38 U.S.C.A. § 5103A(d)).  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


